Citation Nr: 1023437	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  03-36 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lumber spine disability, including lumbar scoliosis and 
degenerative disc disease. 

2.  Entitlement to service connection for a lumber spine 
disability, including lumbar scoliosis and degenerative disc 
disease. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 
1970, with additional service in the Reserves.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's application to reopen a 
previously denied claim for service connection for a lumbar 
spine disability.  In December 2005, the Veteran testified 
before the Board by videoconference from the RO.

In February 2006, the Board issued a decision which reopened 
the claim and denied service connection for a lumbar spine 
disability.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims.  In a March 2007 
Memorandum Decision, the Court vacated the Board's decision 
and remanded the matter to the Board for readjudication.  In 
December 2007, October 2008, and April 2009, the Board 
remanded the claim for additional development.

Although the record reflects that at various times since the 
March 2007 Memorandum Decision, the Veteran requested a 
hearing before a Decision Review Officer.  In January 2010, 
he informed the RO that he wished to withdraw the request.  
The Board finds that notification to be sufficient to 
conclude that the Veteran has withdrawn his request for a 
hearing.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine 
disability was previously denied in a August 1970 rating 
decision.  The Veteran did not appeal the decision.

2.  Evidence received since the August 1970 decision is new, 
in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the Veteran's claim.

3.  The Veteran's lumbar scoliosis clearly and unmistakably 
existed at the time of his entry into service, and did not 
permanently increase in severity during his period of active 
service.  The Veteran's degenerative disc disease first 
manifested many years after service and is not related to his 
service or to any incident therein.


CONCLUSIONS OF LAW

1.  The August 1970 decision that declined to reopen the 
previously denied claim for service connection for a lumber 
spine disability is final.  38 U.S.C.A. §§ 7104(b); 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1100, 20.1103, 20.1104 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a lumber spine disability.  
38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a lumbar spine 
disability have not been met.  38 U.S.C.A. § 1131, 1132, 
1153, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied service connection for a lumbar spine 
disability in August 1970.   Although the RO determined in a 
July 2002 rating decision that new and material evidence 
sufficient to reopen the claim for a lumbar spine disability 
had not been submitted, the Board must consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The Board previously reopened this claim in a February 2006 
decision.  However, that decision was vacated by the Court of 
Appeals for Veterans Claims in a March 2007 decision.

The claim for service connection for a lumbar spine 
disability was previously denied in an August 1970 rating 
decision.  The RO declined to reopen the claim in July 2002.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  Thus, the August 1970 decision became final 
because the Veteran did not file a timely appeal thereafter.

The claim of entitlement to service connection for a lumber 
spine disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
April 2002.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service medical records 
and the Veteran's own statements.  The RO found that the 
Veteran's lumbar spine disability, scoliosis, was a 
constitutional and developmental disorder, and not a 
disability for which he could receive compensation from the 
VA.  Accordingly, the claim was denied.

The Veteran applied to reopen his claim for service 
connection in April 2002.  The Board finds that the evidence 
received since the last final decision is not cumulative of 
other evidence of record, relates to an unestablished fact, 
and raises a reasonable possibility of substantiating his 
claim.

Newly received evidence is numerous in this case, including 
an October 2004 private medical opinion stating that there 
was a connection between the Veteran's lumbar signs and 
symptoms in service and his current disability.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303 (2009).  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a Veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for a lumbar 
spine disability is reopened.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the Board has remanded 
the claim three times in order to afford the Veteran VA 
examinations in relation to his claim.  Additionally, written 
notice provided in July 2005 and February 2008, and as the 
statement of the case and supplemental statements of the 
case, provided the appellant with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Also, the appellant provided arguments at a hearing before 
the Board in December 2005 addressing his claim on the 
merits, and his representative has put forth continuing 
argument with each remand in support of his claim.  The RO 
considered his claim on the merits in the rating decision, 
statement of the case, and supplemental statements of the 
case.  Because the appellant had adequate notice of the 
applicable regulations, the Board finds that the Veteran 
would not be prejudiced by the Board's review of the merits 
of the claim at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2009).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b) (2009).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); 
Falzone v. Brown, 8 Vet. App. 398 (1995) (presumption of 
aggravation created by 38 C.F.R. § 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228 (1991).  A mere transient flare-up 
during service of a preexisting disorder does not, in the 
absence of evidence of a worsening of the underlying 
condition, constitute aggravation of the disorder.  In 
addition, the usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment  will not be 
considered service-connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2009). 

The Veteran contends that his lumbar spine disability was 
first incurred during his service.  He alternatively contends 
that his pre-existing lumbar scoliosis was aggravated by his 
service.  Specifically, he contends that during his first 
week of basic training, he was told to lie on his stomach and 
told to swim in the hot sand.  He was then told to get into a 
push-up position, but was berated for his form, and his 
sergeant stomped on the bottom of his back and told him to 
try again.  Two weeks later, he was playing "Bull in the 
Ring," which entailed fighting with a stick until the other 
fighter was knocked down, when he was stabbed straight down 
the back with a pole, causing extreme pain.  A short time 
later, he experienced numbness in his legs, which was the 
first time that he went to the clinic for help.  He contends 
that he told the physicians of the trauma to his low back, 
and was prescribed pain medication. 

Service medical records show that on March 1969 enlistment 
examination, no abnormality of the spine was reported or 
documented.  In November 1969, the Veteran reported a long 
history of intermittent back pain radicular in character.  
Physical examination revealed lumbar scoliosis.  The 
Veteran's left leg was unequal to the right.  There was full 
range of motion.  X-ray examination revealed scoliosis.  The 
condition was concluded to have existed prior to entering the 
military.  The assessment was congenital scoliosis.  It was 
suggested that he use a three-quarter inch heel and a one-
fourth inch sole in the left shoe.  In December 1969, the 
Veteran stated that his back was getting worse.  He denied 
any trauma to his back.  He stated that the pain had been of 
slow onset.  It was noted that there had been no visits to 
sick call during boot camp.  The back ache was worse in the 
morning than in the evening.  Physical examination revealed a 
normal gait.  There was no spasm or tenderness to the lumbar 
spine.  The area of pain was at the left sacroiliac area.  
There was also pain in the right buttock with straight leg 
raising.  The assessment was chronic low back pain and 
scoliosis.  

On January 1970 review before the Medical Board, it was 
determined that:

according to the man's own statement, accepted by the 
Board, he has had recurrent backaches since early 
childhood.  Because he was exceptionally motivated to 
become a marine, he concealed this history of backache 
from AFEES personnel.  Scoliosis was noted during 
initial screening at MCRD; however, he was given a trial 
of duty.  While on active duty he has experienced 
numerous recurrent back pain without antecedent trauma.  
He was seen in consultation at USNH, SDiego, by an 
orthopedist who recommended that he be separated from 
service.

At the time of report, physical examination revealed that his 
left leg was three quarters of an inch shorter than the right 
leg.  This resulted in a pelvic tilt seven degrees downwards 
to the left.  X-ray examination of the lumbar spine was 
within normal limits except for the scoliosis.  The final 
diagnosis was shortening, congenital, left lower extremity, 
existing prior to entry into service and not aggravated by 
service.  The Veteran's lumbar spine disability was 
considered to be neither incurred nor aggravated by his 
period of active service.  The Veteran was found to be unfit 
for further military service.   

In a January 1970 signed statement, the Veteran acknowledged 
that the reasons for his discharge from service were fully 
explained to him, that he suffered from a physical 
disability, the shortening of the left leg, and the physical 
disability was not incurred in or aggravated by his service.  

Here, although no lumbar spine disability was reported on 
entrance examination, the Veteran's January 1970 medical 
board report resulted in a diagnosis of shortening, 
congenital, left lower extremity and noted that he was given 
a trial of service after the scoliosis on initial screening.  
The diagnosis was determined to have existed prior to entry 
into service and was not aggravated by service.  That finding 
was based upon the record:  the Veteran reported a history of 
chronic low back pain beginning in childhood, he denied any 
trauma to the low back during military service, and physical 
and X-ray examination revealed congenital scoliosis.  
Moreover, the Veteran voluntarily signed a statement 
indicating his agreement that his scoliosis pre-existed his 
service.  Therefore, with regard to his lumbar scoliosis, the 
Board finds that the service medical records, which include 
the Veteran's statements regarding the chronology of his 
disability, provide clear and unmistakable evidence that the 
Veteran's scoliosis pre-existed his service, and he therefore 
is not entitled to a presumption of soundness under 38 
U.S.C.A. § 1111 (West 2002).

Having shown in this instance that the Veteran is not 
entitled to a presumption of soundness, the next step of the 
inquiry is to determine whether the Veteran's pre-existing 
scoliosis was aggravated in service.  A lack of aggravation 
may be shown by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition.  38 C.F.R. § 3.306 (b) (2009). 

Post-service treatment records show that in September 2000, 
the Veteran reported that he had been prescribed Soma while 
in service for his lumbar scoliosis, and requested a refill 
of that prescription.  Physical examination revealed severe 
lumbar scoliosis with scoliosis to the left with palpable 
muscle spasms.  An April 2002 MRI of the lumbar spine 
revealed marked intervertebral disc narrowing at L5-S1, mild 
broad based disc bulge at L4-5, and mild lumber 
levoscoliosis.  An interpretation of the MRI resulted in a 
diagnosis of mild scoliosis and advanced degenerative disc 
changes at L5-S1.  

Social Security Administration records reflect that the 
Veteran has been in receipt of disability benefits for 
pulmonary insufficiency, with a secondary diagnosis of 
degenerative disc disease, since August 2002.  The medical 
records upon which that decision was based have been 
associated with the claims file and reviewed by the Board. 

In February 2003, the Veteran's private physician, P.R., 
stated that she had been treating the Veteran since July 
1999, and that one of his several medical conditions was 
chronic low back pain, degenerative disk disease, and leg 
length discrepancy.  The physician did not provide an opinion 
as to the etiology of the Veteran's lumbar spine disability, 
but stated that the Veteran had reported that his lumbar 
spine problems were related to his service.  

At a May 2003 hearing before a Decision Review Officer, the 
Veteran reported that prior to his service, he was active in 
sports, and had not encountered any lumbar spine problems.  
He reported that while he was in service, the military 
physicians noted that he had a bruise on his back that might 
have been due to trauma.  He stated that he sought treatment 
for his low back pain from the time he separated from 
service, though he had learned to live with the pain.  

In October 2004, a different private physician, Dr. A.L., 
stated that the Veteran had been under his care since 
September 2004, and that the Veteran suffered from extreme 
and intractable back pain.  He reviewed medical records from 
the Veteran's service indicating that the Veteran had 
reported chronic back pain and scoliosis.  He stated that the 
pain the Veteran experienced in service was quite similar to 
the pain he had presently.  The physician stated that 
although the service medical records reported "no trauma" 
to the lumbar spine, the Veteran had provided him with a 
history of significant trauma to his low back during basic 
training.  

In October 2004, a third private physician, Dr. F.W., stated 
that the Veteran currently suffered from signs and symptoms 
suggestive of left L5 nerve root impingement or 
radiculopathy.  He stated that the Veteran had problems with 
his back since his service.  He concluded that there was 
"definitely a connection between his problems and complaints 
then and the findings and complaints that he has now."

A November 2004 VA treatment record shows that the physician 
reviewed the Veteran's service medical records, including the 
June 1969 diagnosis of scoliosis and recommended bed board, 
special shoes, and other treatments.  The physician stated 
that the Veteran currently suffered from severe degenerative 
changes at L5-S1 with bulging at other multiple levels and 
mild encroachment of the left L5 formina and at L4-5, 
bilaterally.  The examiner did not offer an opinion as to the 
etiology of the Veteran's lumbar spine disability. 

On March 2008 VA examination, the examiner reviewed the 
Veteran's claims file, including his service medical records, 
and conducted physical examination of the Veteran.  With 
regard to whether the Veteran's scoliosis was due to his 
service or to a congenital leg length discrepancy, the 
examiner stated that he could not provide an opinion without 
resorting to mere speculation because it was impossible to 
determine the cause of scoliosis diagnosed thirty-eight years 
previously.  In that regard, the examiner stated that it was 
questionable if the Veteran's scoliosis existed prior to 
service or was aggravated by service.  The examiner 
additionally stated that he could not provide an opinion as 
to whether the Veteran's scoliosis became worse during 
service without resort to speculation, explaining that there 
was no documentation of any change in degree of scoliosis 
from induction to separation from service.  He noted that 
normally there would be very little change in the degree of 
scoliosis in eight months.  With regard to the Veteran's 
degenerative disc disease, the examiner stated that the 
etiology of that disability was unclear, but that it was not 
necessarily due to the scoliosis and chronic low back pain 
seen in service. 

In April 2008, the VA examiner provided an addendum opinion, 
stating that he reviewed the Veteran's claims file.  In 
stating why he was asked to provide an addendum opinion, he 
explained that the claims file had apparently not been 
provided to him previously.  He concluded that the Veteran's 
scoliosis was not a condition incurred during his active 
service because the service medical records clearly stated 
that the condition was present prior to service.  He 
concluded that the Veteran's scoliosis did not undergo a 
permanent increase in underlying pathology.  In so 
determining, the examiner gave heavy weight to the medical 
board determination that the Veteran's lumbar spine 
disability was not incurred or aggravated by his service.  
Finally, he concluded that the Veteran's current lumbar spine 
disability was not related to his service.  The examiner 
explained that the Veteran had experienced recurrent back 
aches since childhood, had concealed that information from 
the military, had been found to have one leg shorter than the 
other on induction, and that X-rays were within normal limits 
but for the scoliosis.  Therefore, there was no indication 
that the Veteran suffered from trauma or a disc problem in 
service that would relate his current lumbar spine disability 
to his service.  

On December 2008 VA examination, the Veteran reported that he 
had sustained trauma to his low back while in service when he 
was kicked and then struck in the back.  He stated that at 
first he did not receive treatment for the injuries.  He 
denied any lumbar spine problems before service, or any 
injury to the lumbar spine after service.  After conducting 
physical examination of the Veteran and reviewing the claims 
file, the examiner stated that he could not relate the 
Veteran's lumbar scoliosis to service based upon the 
available service records.  Additionally, he could not relate 
the Veteran's degenerative disc disease to his service 
because there was no indication that the Veteran had that 
condition in service.  He stated that if the Veteran's 
contention that he sustained trauma to his low back was 
verified or accepted, then it was possible that he sustained 
mild aggravation to his low back.  This being so, any 
aggravation due to the contended low back trauma was not the 
etiology of his current scoliosis or degenerative disc 
disease.  

On August 2009 VA examination, the same examiner provided an 
addendum opinion stating that upon reviewing the claims file 
a second time, his conclusion remained the same.  He 
elaborated that the Veteran's scoliosis was likely related to 
the pre-existing condition of the shortened leg.  The 
examiner explained that the Veteran's service medical records 
did not evidence any sort of chronicity of a lumbar spine 
condition in service.  Additionally, because the examiner 
could not find any indication that the Veteran suffered from 
degenerative disc disease or trauma to the back in service, 
it was not likely that his current degenerative disc disease 
was related to his service without resort to mere 
speculation.  Absent any findings in the service medical 
records that the Veteran sustained trauma to his low back, 
was diagnosed with degenerative disc disease, or experienced 
chronic manifestations of his scoliosis in service, he could 
not make the conclusion that the Veteran's pre-existing 
scoliosis was aggravated by his service or had caused his 
current lumbar spine disability. 

The weight and credibility of a medical opinion must be 
considered in light of all other evidence of record and in 
light of other medical information.  The probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusions that the physician reaches.  Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In this case, in first determining whether the Veteran's pre-
existing scoliosis was aggravated by his service, the Board 
places greater probative weight on the March 2008, April 
2008, December 2008, and April 2009 VA examinations and 
opinions, with the greatest weight on the latest examination, 
in determining that the Veteran's scoliosis did not increase 
in severity past its normal progression during his service, 
and even if, by giving the Veteran the benefit of the doubt 
that there was a transient mild increase due to the claimed 
trauma to the back, the increase did not permanently worsen 
the underlying scoliosis such that aggravation may be found 
or presumed.  First, with regard to the February 2003 and two 
October 2004 private opinions, none of these opinions address 
the question immediately at issue, and therefore do not 
benefit the Veteran's claim.  The February 2003 physician did 
not provide an opinion as to the etiology of the Veteran's 
back condition, stating only that the Veteran had stated that 
there was such a relationship.  There is no indication that 
she adopted this belief.  In that regard, the Board is not 
bound to accept medical opinions that are based on history 
supplied by the Veteran, where that history is unsupported by 
the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).  Next, both the October 2004 private opinions 
that similarly concluded the Veteran's current symptoms were 
similar to those that he experienced in service do not relate 
to the question at hand of whether his pre-existing back 
condition was aggravated by his service.  Instead, they 
merely observe the similarity between the symptomatology.  
Thus, the three private opinions do not provide support for 
the Veteran's claim.

By contrast, the VA examiner that provided an opinion in 
December 2008 and in April 2009 reviewed the Veteran's 
service medical records and stated that based upon the 
evidence that the Veteran's scoliosis existed on induction to 
service, and that there was no indication of a chronic back 
trouble or trauma in service, apart from that related to his 
treatment for his scoliosis, he could not state that the 
Veteran's back condition was aggravated by his service.  The 
examiner noted the that the medical board report specifically 
stated that the Veteran's scoliosis was not aggravated by his 
service, which he compared with the Veteran's service medical 
records, and found this to be persuasive evidence that the 
scoliosis was not aggravated by his service.  Although there 
is some confusion in this instance as to whether the March 
2008 VA examiner reviewed the claims file at that time or in 
April 2008, despite such confusion, his opinion overall 
comports with the April 2009 examiner's opinion.  In March 
2008, the examiner stated that there was no documentation of 
any change in the degree of scoliosis from induction to 
separation, suggesting that there was no aggravation, as it 
was normal for there to be no changes in the symptoms of 
scoliosis during an eight month period of time.  In April 
2008, the same examiner stated once again that there was no 
permanent increase of the disability.  Accordingly, because 
neither VA examiner was comfortable with drawing the 
conclusion that the Veteran's scoliosis was aggravated beyond 
its normal progression during service, and provided opinions 
against that determination, the Board finds that the weight 
of the evidence of record in this case shows clearly and 
unmistakably that the Veteran's scoliosis pre-existed his 
service.  The preponderance of the evidence shows that the 
pre-existing scoliosis and was not permanently worsened or 
aggravated by his service.  Significantly, at the time of his 
service, it was determined that his pre-existing scoliosis 
was not aggravated by his service.  Such contemporaneous 
evidence is very persuasive in this case.  Therefore, the 
Board finds that service connection is not warranted. 

With regard to whether the Veteran's current degenerative 
disc disease is related to his service, the Board also finds 
that the probative evidence of record does not support the 
claim.  First, although Dr. A.L. stated that the pain the 
Veteran experienced in service was quite similar to the pain 
he had presently, such a conclusion does not equate to an 
opinion that his degenerative disc disease was incurred 
during his service.  The physician did not address whether 
the Veteran suffered from degenerative disc disease in 
service, or whether the Veteran sustained trauma in service 
that would have caused his current disability.  In fact, the 
opinion is entirely nonspecific as to how the Veteran's 
current lumbar spine symptoms were related to those he had in 
service, lessening the value of the opinion.  Likewise, 
although Dr. F.W. also found there to be a connection between 
the Veteran's lumbar spine problems in service and his 
current problems, he did not elaborate upon this conclusion 
or provide a rationale describing the purported connection.  
If the examiner does not provide a rationale for the opinion, 
this weighs against the probative value of the opinion.  
Sklar v. Brown, 5 Vet. App. 140 (1993).

By contrast, neither VA examiner could find any indication 
that the Veteran had sustained trauma to his spine that would 
result in degenerative disc disease, nor did they notice 
symptoms or diagnoses that would suggest that the Veteran's 
current degenerative disc disease was related to his service.  
They found it significant that the January 1970 X-ray 
examination was normal but for scoliosis.  Further, the 
December 2008 VA examiner stated that even when taking into 
consideration the Veteran's statements that he did sustain 
trauma to his spine in service, if a mild aggravation had 
occurred, review of the service medical records demonstrate 
that it would have been at the most acute in nature, and 
would not have resulted in the Veteran's current degree of 
scoliosis and degenerative disc disease.  In April 2009, the 
same examiner placed even lesser value on such speculation 
because he could not find any indication in the record that 
the Veteran had sustained trauma to his spine.  

Service connection may be granted when all the evidence 
establishes a medical nexus between active service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the evidence does not support a finding of a 
medical nexus between active service and the Veteran's 
current lumbar spine disability.  The evidence also shows 
that the Veteran's pre-existing scoliosis was not aggravated 
during his period of active service.  The Board finds that 
the evidence of record weighs against such a finding.

The Board recognizes the Veteran's contentions that he has 
had continuous lumbar spine pain and problems since active 
service.  However, as a layman, the Veteran is not competent 
to give a medical opinion on diagnosis, causation, or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  Furthermore, the Board finds 
that the credibility of the Veteran's statements, and 
information provided to treating physicians, is questionable.  
The medical board during service found that he had pre-
existing back problems that he had concealed in order to 
enlist.  He now denies having had any back problems prior to 
service.  Therefore, because he has offered conflicting 
statements regarding his pre-service history of back 
problems, the Board places less weight upon his current 
statements that he did not have back problems pre-service 
because those statements are contradicted by his admission to 
the medical board that he did have pre-service medical 
problems.  In addition, that lessens the persuasiveness of 
those medical statements made in reliance upon the Veteran's 
contentions that he did not have any back problems prior to 
service.

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's lumbar spine 
disability pre-existed his service and was not aggravated 
therein, and is otherwise unrelated to his active service or 
to any incident therein.  As the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a lumbar spine disability, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, July 2005, and 
February 2008; a rating decision in July 2002, a statement of 
the case in September 2003, and supplemental statements of 
the case in April 2008 and January 2009.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notice provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notice has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the December 2009 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has 
undergone three VA examinations in relation to this claim.  
The Board finds that VA has substantially complied with the 
December 2007, October 2008, and April 2009 remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).  The appellant has not referred 
to any additional, unobtained, relevant, available evidence.  
The Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

Service connection for a lumbar spine disability is denied. 


____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


